Citation Nr: 1624892	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with associated erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1966 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2011, the Veteran testified at a Travel Board hearing at the RO in Jackson, Mississippi.  

In July 2011 and November 2014, the Board remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate review.

As noted in the prior remand, it appears that the Veteran may be seeking an increased rating for his cardiac disability and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It would violate due process for the Board to take jurisdiction without an initial determination by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the September 2014 written brief by the Veteran's representative and VA outpatient treatment records dated October 2011 to May 2012.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.



FINDING OF FACT

For the entire rating period on appeal, the Veteran's service-connected diabetes mellitus, type II, with associated erectile dysfunction has not required regulation of activities. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with associated erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2008 and July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes mellitus, type II, with associated erectile dysfunction on appeal since he was last examined in January 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

With regard to the March 2011 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issue on appeal and engaged in a discussion as to substantiation of the claim.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his diabetes mellitus, type II, with associated erectile dysfunction.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

There was also substantial compliance with the July 2011 and November 2014 remand directives.  The Veteran was requested in September 2011 to identify any private physicians or hospitals that he would like VA to obtain his treatment records and to complete and return a VA Form 21-4142 in order for VA to obtain his private treatment records from Dr. Nance.  In September 2011, the Veteran returned the signed VA Form 21-4142 and reported in a VA Form 21-4138 that he is no longer being treated by Dr. Nance and has been receiving treatment from Dr. Walker Thornton a VA physician since approximately March 2009.  In March 2012, private treatment records dated from April 2006 to July 2008 from Dr. Nance were obtained and associated with the record.  The AOJ obtained VA outpatient treatment record dated from October 2011 to November 2014, as well as VA examinations and medical opinions in September 2011, January 2015, and February 2015.  The case was readjudicated in June 2012 and March 2015 supplemental statements of the case (SSOCs).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected diabetes mellitus, type II, in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In an April 2002 VA rating decision, service connection for diabetes mellitus, type II, was granted due to presumed herbicide exposure during active military service in the Republic of Vietnam.  The Veteran was assigned a 20 percent disability rating effective from July 9, 2001.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The issue for a higher initial rating in excess of 20 percent was certified to the Board and denied in a February 2004 decision.  Pursuant to a July 2004 claim for a higher rating, the issue was again denied by the Board in a November 2007 decision.  On February 8, 2008, the Veteran requested a higher rating for this disability.

Relevant to this appeal, the criteria for rating diabetes are "successive."  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  "Successive" criteria exist where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  Here, the Veteran's Type II diabetes mellitus is rated as 20 percent disabling, which requires either insulin or an oral hypoglycemic agent and a restricted diet.  The next highest evaluation, 40 percent, requires insulin, a restricted diet, and regulation of activities.  Id.

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 363.  Medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In other words a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity."  Id.  Although VA regulations under 38 C.F.R. §§ 4.7, 4.21 generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, those regulations do not apply where the rating schedule establishes successive criteria.  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board notes that in the November 2008 VA rating decision, the RO characterized this service-connected disability as diabetes mellitus, type II, with (noncompensable) erectile dysfunction and continued the 20 percent disability rating.  (He is also receiving special monthly compensation at the rate for loss of use of a creative organ.  That matter is not at issue herein.)

The Board considers whether a rating in excess of 20 percent for diabetes mellitus, type II, with associated erectile dysfunction is warranted at any time since the date of claim on February 8, 2008.

At the February 2010 VA examination for diabetes mellitus, the Veteran reported, in part, that he has generalized fatigue and does not have as much energy as he has had in the past and generalized loss of strength.  Following the clinical evaluation, the examiner characterized the Veteran's diagnosis of diabetes mellitus, type II, as moderate with fair control and increase in insulin therapy within the past six months.  It was further noted that the Veteran performs his activities of daily living, does not restrict his activities on the basis of diabetes mellitus, type II, except for having problems walking due to pain from his service-connected diabetic neuropathy of the bilateral lower extremities.  (These disabilities are separately rated and also are not at issue herein.)

At the September 2011 VA Disability Benefits Questionnaire (DBQ) examination for diabetes mellitus, the examiner noted the Veteran's medical history includes management by restricted diet and prescribed oral hypoglycemic agent(s) and insulin more than one injection per day, and does include required regulation of activities.  The examiner noted the Veteran's diabetes mellitus, type II, is not well controlled but the Veteran does not follow his diet strictly nor has been eating on time as he should which has led to both hypoglycemic and hyperglycemic spells.  Moreover, the Veteran reported he works in his small garden, runs a tractor, walks 10 minutes 4-5 days a week for exercise, cleans the kitchen, feeds the animals, and cuts his yard with a riding mower.  The examiner concluded the Veteran is independent in his activities of daily living, does not have regulation of his activities, and diabetes mellitus does not cause any impairment in activities of daily living but would preclude heavy manual labor due to the potential of hypoglycemic episodes.  Nevertheless, it was noted that the Veteran is active around home which indicates diabetes mellitus would not preclude sedentary activity.

At the January 2015 VA DBQ examination for diabetes mellitus, the examiner again noted the Veteran's medical history includes management by restricted diet and prescribed oral hypoglycemic agent(s) and insulin and does include required regulation of activities.  The examiner noted the Veteran did not describe any hypoglycemia with physical activity and does remain physically active by walking for exercise.  Moreover, review of the Veteran's treatment records did not reveal any instruction to restrict activities but rather he has been advised to exercise.  

In a February 2015 VA DBQ medical opinion, the January 2015 examiner noted review of the claims file and explained the following:

In the usual sense, diabetic persons requiring regulation of activities in order to achieve and maintain diabetic control, have brittle or labile (unstable) diabetes mellitus, type II.  This means that there are rapid precipitous fluctuations in the person's blood glucoses causing severe hypoglycemia and/or hyperglycemia which results in frequent and/or prolonged hospitalizations for ketoacidosis and/or severe hypoglycemia.  In such cases, physical activity may have to be restricted in order to help manage the unpredictable wide swings in blood glucose levels.  

Review of this Veteran's clinical data does not indicate findings consistent with brittle diabetes mellitus, type II.  He does have times of hypoglycemia . . . but has not had severe hypoglycemia requiring hospitalization.  Additionally, his hypoglycemia and poor diabetic control have been attributed to non-compliance with his diabetic regimen . . . . Also, the letters from the Veteran's previous private treating provider, Dr. Randy Nance . . . do not provide a substantiating rationale for restriction of [the Veteran's] activities.  Again it is noted that his present treating provider supports that the Veteran regularly exercise and follow his diet to help manage his diabetes mellitus, type II, not restriction of activities.  In summary, the present findings do not support the need for the Veteran to restrict his activities to control his diabetes.

Additional evidence during this appeal period includes private treatment records dated from April 2006 to July 2008 and letters dated December 2007, July 2008,  March 2009, and June 2009 from Dr. Nance.  Such letters note the Veteran was requested to regulate his activities to alleviate his symptomatology for diabetic neuropathy (December 2008); the Veteran requires, in part, regulated activities, diabetic neuropathy has limited the Veteran's ability to perform day-to-day activities (July 2008); and the Veteran was urged to be on a regimen for exercise to maintain a stabilized blood sugar (March 2009 and June 2009).

VA treatment records (in VBMS and Virtual VA) show ongoing treatment for diabetes mellitus without required regulation of activities.

During the appeal period, the Veteran expressed disagreement with the current 20 percent disability rating in April 2009 and May 2009 notices of disagreement (via a VA Form 21-4138), as well as in the March 2010 substantive appeal (VA Form 9) and at the March 2011 Board hearing.   

After review of the pertinent evidence of record discussed above, the Board finds the most probative evidence of record does not show a regulation of activities due to diabetes mellitus at any time during the appeal period.  The February 2015 VA DBQ medical opinion is probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements, and provided sufficient rationale for the opinion provided.  Accordingly, the opinion is found to carry a higher weight than the letters from Dr. Nance.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  As such, a rating in excess of the currently-assigned 20 percent rating is not warranted.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected diabetes mellitus, type II, with associated erectile dysfunction pursuant to seeking VA compensation benefits and at private and VA treatment sessions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, his statements do not rise to a level of competency to identify the specific level of diabetic impairment according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective statements of worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluation for the appeal period with the established criteria found in the rating schedule shows that the rating criteria does reasonably describe the Veteran's disability level and symptomatology for diabetes mellitus, type II, with associated erectile dysfunction for which service connection is in effect.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Throughout the course of the appeal, the Veteran's medical history includes erectile dysfunction, hypoglycemic and hyperglycemic spells, and required insulin and restricted diet.  

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's diabetes mellitus, type II, with associated erectile dysfunction that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular rating for the disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.


ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, with associated erectile dysfunction is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


